Exhibit 10.1
 

       


 
 
 
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
DATED AS OF OCTOBER 13, 2015
 
BETWEEN
 
COMMAND CENTER, INC.
 
AND
 
FREDERICK J. SANDFORD
 
 
 
 
 
 
 
       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made this 13th  day of
October, 2015, by and between COMMAND CENTER, INC., a Washington corporation
(hereinafter called “Company”) and FREDERICK J. SANDFORD, an individual
(hereinafter called “Executive”).
 
RECITALS
 
Company desires to continue the employment of Executive and Executive desires to
accept such continued employment, all on the terms and conditions hereinafter
set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth in this Agreement, the parties hereto agree as follows:
 
1. Employment.
 
Subject to the terms and conditions of this Agreement, Company hereby employs
Executive, and Executive hereby accepts such employment, as the President and
Chief Executive Officer of Company and in such other capacities and for such
other duties and services as will from time to time be mutually agreed upon by
Company and Executive, consistent with the position of the President and Chief
Executive Officer and reporting directly to the Company’s Board of Directors.
 
2. Full Time Occupation.
 
Executive will devote Executive's entire business time, attention, and efforts
as reasonably necessary to the performance of Executive's duties under this
Agreement, and will serve Company faithfully and diligently and will not engage
in any other employment while employed by Company.
 
3. Compensation.
 
(a) Salary. During the Employment Period (as defined herein), Company will pay
to Executive, as full compensation for the services rendered by Executive, a
base salary at a rate of $275,000 per annum (“Base Salary”).  Company will pay
the Base Salary in accordance with Company's established payroll
procedures.  Payments will be made in bi-weekly installments, or in such other
periodic installments upon which Company and Executive will mutually agree.
 
(b) Bonus. In addition to the Base Salary, Executive will be eligible to receive
annual incentive bonus compensation (the “Annual Bonus”) pursuant to the
Executive Bonus Plan approved by the Company's Board of Directors and/or the
Compensation Committee of the Board of Directors.  The bonus plan will be based
on performance metrics determined by the Company’s Board of Directors and/or the
Compensation Committee of the Board of Directors at the beginning of each year
and will target an Annual Bonus of 100% of the Base Salary.
 
(c) Withholding.  The Company may withhold from any payments or benefits under
this Agreement, all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation.  Executive
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received hereunder.
 
4. Stock Options.
 
 In the sole and absolute discretion of the Compensation Committee, Executive
may become eligible for future option awards on such terms and conditions as the
Committee directs, and on the same basis as other executive officers of the
Company.
 
5. [Omitted]
 
 
1

--------------------------------------------------------------------------------

 
6. Other Benefits.
 
(a) Reimbursement.  During the Employment Period, Company will reimburse
Executive for all travel and entertainment expenses and other ordinary and
necessary business expenses incurred by Executive in connection with the
business of Company and Executive's duties under this Agreement.  The term
“business expenses” will not include any item not deductible by Company for
federal income tax purposes.  To obtain reimbursement, Executive will submit to
Company receipts, bills, or sales slips for the expenses incurred.
 
(b) Professional Memberships and Continuing Professional Education.  Company
will pay for dues and fees required for any professional licenses maintained by
Executive, membership in professional or industry associations, continuing
education requirements associated with any professional license and conferences
and seminars commonly attended by executives in similar companies.
 
(c) Vacation.  Executive will be entitled to four weeks paid vacation each year.
 
(d) Other Benefits.  During the Employment Period, Executive will be entitled to
participate in any group insurance, pension, retirement, vacation, expense
reimbursement, stock option, and other plans, programs, and benefits approved by
the Compensation Committee and made available from time to time to executive
employees of Company generally during the term of Executive's employment
hereunder.  The foregoing will not obligate Company to adopt or maintain any
particular plan, program, or benefit.
 
7. Term of Employment.
 
(a) Employment Term. The term of Executive's employment hereunder will commence
on July 1, 2015 (the “Effective Date”) and will continue for a period of three
years following the Effective Date, unless terminated by either party pursuant
to the terms of this Agreement (such period and any extensions thereof, the
“Employment Period”).  The term of the Employment Period hereunder will
automatically renew for  successive three-year terms, unless terminated by
either party giving written notice to the other not less than 30 days prior to
the end of the then-current term or as otherwise set forth in this Agreement.
 
(b) Termination Under Certain Circumstances.  Notwithstanding anything to the
contrary herein contained:
 
(i) Death.  Executive's employment will be automatically terminated, without
notice, effective upon the date of Executive's death.
 
(ii) Disability.  If Executive will fail to perform any of Executive’s job
duties under this Agreement as the result of illness or other incapacity, with
or without reasonable accommodation, for a period of more than eight consecutive
weeks, or for more than eight weeks within any six-month period, as determined
by Company, Company may, at its option, and upon notice to Executive, terminate
Executive's employment effective on the date of that notice.
 
(iii) Cause.  Company may terminate Executive’s employment during the Employment
Period for Cause.  For purposes of this Agreement, “Cause” will mean any of the
following:
 
(1) the failure of Executive to perform Executive’s duties pursuant to this
Agreement to the objectively reasonable satisfaction of the Board of Directors,
which remains uncured for 15 days after a written demand for performance is
delivered to Executive by the Board of Directors or an executive officer of
Company that specifically identifies the manner in which the Board of Directors
or such executive officer believes that Executive has not performed Executive’s
duties;
 
(2) Executive’s indictment for, or conviction of, a crime involving moral
turpitude whether or not relating to Company;
 
(3) gross negligence or willful misconduct by Executive in the performance of
his duties as an employee of Company;
 
(4) the association, directly or indirectly, of Executive, for his profit or
financial benefit, with any person, firm, partnership, association, entity, or
corporation that competes with Company;
 
(5) the disclosing or using of any material Confidential Information (as
hereinafter defined) of Company at any time by Executive, except as required in
connection with his duties to Company;
 
(6) the breach by Executive of his fiduciary duty or duty of trust to Company,
including, but not limited to, the commission by Executive of an act of fraud or
embezzlement against Company;
 
(7) chronic absenteeism;
 
(8) substance abuse;
 
 
2

--------------------------------------------------------------------------------

 
(9) misconduct or dishonesty toward or involving Company, which misconduct or
dishonesty is injurious to the Company, monetarily or otherwise; or
 
(10) any other material breach by Executive of any of the terms or provisions of
this Agreement, which other material breach is not cured within ten business
days of notice by the Company.
 
(iv) Change of Control.  In the event of a Change of Control (as defined below),
Company or Executive may, each at their respective options, upon written notice
to the other, terminate Executive’s employment by providing the other party with
30 days' written notice after the effective date of the Change of Control.  For
the purposes of this Agreement, a “Change in Control” will be deemed to have
occurred if and when:
 
(1) Tender Offer.  A tender offer or exchange offer is made whereby the effect
of such offer is to take over and control Company, and such offer is consummated
for the equity securities of Company representing 50% or more of the combined
voting power of Company’s then outstanding voting securities;
 
(2) Merger or Consolidation.  The shareholders of Company approve a merger,
consolidation, recapitalization, or reorganization of Company, or consummation
of any such transaction if shareholder approval is not obtained, other than any
such transaction that would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of Company immediately prior to the transaction,
with the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or
 
(3) Sale of Assets.  The shareholders of Company approve  an agreement for the
sale or disposition by Company of all or substantially all of Company's assets
to another person or entity, which is not a wholly owned subsidiary of Company
 
 (v) Without Cause
 
(1) Executive may terminate the Employment Period at any time upon giving to
Company written notice sixty days in advance of the proposed termination date.
 
(2) Company may terminate the Employment Period at any time before the
expiration of this Agreement without cause by giving to Executive written notice
sixty days in advance of the proposed termination date.
 
(vi) Result of Termination of Employment Period.
 
(1) In the event of the termination of  the Employment Period pursuant to
Section 7(b)(iii) [Cause] or Section 7(b)(v)(1) [by Executive] above, Executive
will receive no further compensation under this Agreement following the date of
termination.
 
(2) In the event of the termination of the Employment Period pursuant to Section
7(b)(i) [Death] or 7(b)(ii) [Disability] above, Executive or Executive’s
personal representative or estate will continue to receive Executive’s Base
Salary during the six-month period following the date of termination and
Executive’s stock options granted under Section 4(a) shall become fully vested
at the date of termination.  
 
(3) In the event of the termination of the Employment Period pursuant to Section
7(b)(iv) [Change in Control] above, Executive will continue to receive his Base
Salary and his Annual Bonus computed at 100% of Base Salary for the 24-month
period following the date of termination   and all stock options granted to
Executive shall become fully vested at the date of termination.
 
(4)In the event of termination  during the initial three year term of the
Employment Period pursuant to Section 7(b)(v)(2) [Without Cause] above,
Executive will continue to receive his Base Salary for the 18 month period
following the date of termination or through the end of the then-current
Employment Period, whichever is longer. In the event of termination  during any
subsequent three year term of the Employment Period pursuant to Section
7(b)(v)(2) [Without Cause] above, Executive will continue to receive his Base
Salary for the 18 month period following the date of termination.
 
(5) Executive will continue to be bound by Sections 8 and 9 of this Agreement
following termination of Executive’s employment on any basis set forth in this
Section 7(b).
 
 
3

--------------------------------------------------------------------------------

 
8. Competition and Confidential Information.
 
(a) Non-Competition. During the term of the Employment Period and for  six
months after the termination of  the Employment Period , regardless of the
reason therefor, or six months after the final payment of compensation by
Company to Executive, whichever is later, Executive will not (whether directly
or indirectly, as owner, principal, agent, stockholder, director, officer,
manager, executive, partner, participant, or in any other capacity) engage or
become financially interested in any competitive business conducted within the
Restricted Territory or solicit, canvas, or accept, or authorize any other
person, firm, or entity to solicit, canvas, or accept, from any customers of
Company or its subsidiaries, any business within the Restricted Territory for
Executive or for any other person, firm, or entity.  As used herein, “customers
of Company” will mean any persons, firms, or entities that purchased goods or
services from Company during the Employment Period; “competitive business” will
mean any business which sells or provides or attempts to sell or provide
products or services the same as or substantially similar to the products or
services sold or provided by Company or any of its subsidiaries; and the
“Restricted Territory” will mean the United States or, in the alternative, in
the event any reviewing court finds the United States to be overbroad or
unenforceable, within 25 miles of any existing or proposed office location of
Company.
 
(b) Confidential Information. Executive will maintain in strict secrecy all
confidential or trade secret information relating to the business of Company or
any of its subsidiaries (the “Confidential Information”) obtained by Executive
in the course of Executive’s employment, and Executive will not, unless first
authorized in writing by Company, disclose to, or use for Executive's benefit or
for the benefit of any person, firm, or entity at any time either during or
subsequent to the term of Executive's employment with Company, any Confidential
Information, except as required in the performance of Executive's duties on
behalf of Company.  For purposes hereof, “Confidential Information” will
include, without limitation, any trade secrets, knowledge, or information with
respect to processes, procedures, plans, inventions, techniques, or know-how;
any business methods or forms; any names or addresses of customers or data on
customers or suppliers; and any business policies or other information relating
to or dealing with the purchasing, sales, or distribution policies or practices
of Company.
 
(c) Return of Books and Papers. Upon the termination of Executive's employment
with Company for any reason, Executive will deliver promptly to Company all
catalogues, manuals, memoranda, drawings, and specifications; all cost, pricing,
and other financial data; all customer information; all other materials, whether
written, printed or stored in any electronic media, which are the property of
Company or any of its subsidiaries (and any copies of them); desktop or laptop
computers, software, access cards, “passwords”, cellular phones, personal
digital assistants and pagers; and all other materials which may contain
Confidential Information relating to the business of Company or any of its
subsidiaries  (whether maintained in tangible, documentary form, computer memory
or other electronic or digital  format),  which Executive may then have in
Executive's possession whether prepared by Executive or not.
 
(d) Disclosure of Information. Executive will disclose promptly to Company, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Company or any of its subsidiaries, whether
patentable or not, conceived or made by Executive, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Executive's employment with Company, or within six months thereafter.
 
(e) Assignment. Executive hereby assigns to Company or its nominee, the entire
right, title, and interest in and to all discoveries and improvements, whether
patentable or not, which Executive may conceive or make during Executive's
employment with Company, or within six months thereafter, and which relate to
the business of Company or any of its subsidiaries.  All copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the Employment Period (collectively, the "Work
Product") shall belong exclusively to Company and shall be considered a work
made by Executive for hire within the meaning of Title 17 of the United States
Code. To the extent the Work Product may not be considered work made for hire,
Executive agrees to assign at the time of creation of the Work Product, without
any requirement of further consideration, any right, title, or interest that
Executive may have in such Work Product.  Upon Company’s request, Executive will
take such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.
 
(f) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section 8 is established, Company will be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right will be cumulative and in addition to any other rights or
remedies to which Company may be entitled.  In the event of a violation of any
provision of this Section 8, the period for which those provisions would remain
in effect will be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation will have been finally terminated in good faith.
 
(g) Restrictions Separable. Each and every restriction set forth in this Section
8 is independent and severable from the others, and no such restriction will be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.
 
(h) No Violation. The execution and delivery of this Agreement and the
performance of Executive’s services contemplated hereby will not violate or
result in a breach by Executive of, or constitute a default under, or conflict
with: (i) any provision or restriction of any employment, consulting, or other
similar agreement; (ii) any agreement by Executive with any third party not to
compete with, solicit from, or otherwise disparage such third party; (iii) any
provision or restriction of any agreement, contract, or instrument to which
Executive is a party or by which Executive is bound; or (iv) any order,
judgment, award, decree, law, rule, ordinance, or regulation or any other
restriction of any kind or character to which Executive is subject or by which
Executive is bound.
 
(i)           Non-Disparagement.  Executive agrees that he will make no
statement, oral or written, and which, by itself, may significantly or
substantially damage the reputation of the Company or any director, officer or
employee of the Company.
 
 
4

--------------------------------------------------------------------------------

 
9. Miscellaneous.
 
(a) 2)Notices.
 
All notices, requests, demands, and other communications required or permitted
under this Agreement will be in writing and will be deemed to have been duly
given and received: i) if mailed by registered or certified mail, three business
days after deposit in the United States mail, postage prepaid, return receipt
requested; ii) if hand delivered, upon delivery against receipt or upon refusal
to accept the notice; or iii) if delivered by a standard overnight courier, one
business day after deposit with such courier, postage prepaid, in each case,
addressed to such party at the address set forth below:
 
(i) If to Company:
 
Command Center, Inc.
Attn:  Brendan Simaytis
3609 S. Wadsworth Blvd., Suite 250
Lakewood, Colorado  80235
 
(ii) If to Executive:
 
Frederick J. Sandford
 
Either party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 9(a) for the giving of notice.
 
(b) Waivers. Neither any failure nor any delay on the part of either party to
exercise any right, remedy, power, or privilege under this Agreement will
operate as a waiver thereof, nor will any single or partial exercise of any
right, remedy, power, or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege, nor will any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power, or privilege with respect to
any other occurrence.
 
(c) Controlling Law, Jurisdiction and Venue. This Agreement and all questions
relating to its validity, interpretation, performance, and enforcement will be
governed by and construed in accordance with the laws of the State of
Washington, notwithstanding any Washington or other conflict-of-interest
provisions to the contrary.    Executive agrees that any and all claims arising
between the parties out of this agreement shall be controlled by the laws of the
State of Washington, as follows: any dispute, controversy arising out of,
connected to, or relating to any matters herein of the transactions between
Company and Executive, or this Agreement, which cannot be resolved by
negotiation (including, without limitation, any dispute over the arbitrability
of an issue), will be settled by binding arbitration in accordance with the
J.A.M.S/ENDISPUTE Arbitration Rules and Procedures, as amended by this
Agreement. Arbitration proceedings will be held in Spokane, Washington. Company
and Executive agree the prevailing party on any action to enforce rights
hereunder shall be entitled, in addition to any awarded damages, their costs and
reasonable attorney's fees, whether at  arbitration, or on appeal. The parties
agree that this provision and the Arbitrator's authority to grant relief are
subject to the United States Arbitration Act, 9 U.S.C. 1- 16 et seq. ("USAA")
and the provisions of this Agreement. The parties agree that the arbitrator have
no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event does the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The award may be confirmed and enforced in any court of competent jurisdiction.
All post-award proceedings will be governed by the USAA. Company and Executive
irrevocably consent to the jurisdiction and venue of such arbitration and such
courts.
 
(d) Binding Nature of Agreement. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns except that no party may assign or
transfer such party's rights or obligations under this Agreement without the
prior written consent of the other party.
 
(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original as against any
party whose signature appears thereon, and all of which will together constitute
one and the same instrument.  This Agreement will become binding when one or
more counterparts hereof, individually or taken together, will bear the
signatures of the parties reflected hereon as the signatories.
 
(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision will be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
 
 
5

--------------------------------------------------------------------------------

 
(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede: (a) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof;
and (b) any provision of any other plan or agreement maintained by Company for
the benefit of its employees generally inconsistent with any of the terms
hereof.  This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
 
(h) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and will not affect its
interpretation.
 
(i) Gender. Words used herein, regardless of the number and gender specifically
used, will be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
 
(j) Number of Days. In computing the number of days for purposes of this
Agreement, all days will be counted, including Saturdays, Sundays, and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday, or holiday, then the final day will be deemed to be the next day which
is not a Saturday, Sunday, or holiday.
 
(k) Third Party Beneficiaries.    This Agreement shall not inure to the benefit
of anyone other than Executive and Company and their successors and assigns.  No
third party may bring an action to enforce any term hereof and no third party
beneficiary rights are created by this Agreemen
 
(l) Non-Transferability. This is a personal agreement.  None of the Executive’s
rights, benefits, or interests hereunder may be subject to sale, anticipation,
alienation, assignment, encumbrance, charge, pledge hypothecation, transfer, or
set off in respect of any claim, debt, or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law.  Any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the Effective Date.
 

  COMMAND CENTER, INC., a Washington corporation          
 
By:
/s/        Ronald L. Junck     Title: Executive vice President             Date:
10/13/15
                   
EXECUTIVE
              /s/       Frederick J. Sandford             Date: 10/13/15  


 




7

--------------------------------------------------------------------------------

 